Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of group I, drawn to compounds of group I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    184
    343
    media_image1.png
    Greyscale

  in the reply filed on 7/22/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-5 is contained herein.



Priority
This application is a national phase entry under 35 U.S.C. 371 of international application PCT/EP2018/070267, filed 7/26/2018, which claims priority to European Application No. EP 17183978.0, filed 7/31/2017.



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 
Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

It is recommended that a chemical structure of claim 1 be inserted into the abstract to accurately illustrate the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of US Patent 9,884,854.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
Applicant’s elected species (and compositions thereof) is of the following chemical structure:

    PNG
    media_image1.png
    184
    343
    media_image1.png
    Greyscale
.
Claims 1 and 3 (see col. 74, last compound) of Patent ‘854 teach the following compound and compositions thereof:

    PNG
    media_image2.png
    153
    319
    media_image2.png
    Greyscale

The only difference between these compounds stems from the pyrimidine moiety versus a triazole moiety on the fluorinated phenyl ring. However the claims teach that the two heteroaryls are equivalent and interchangeable (see col. 75-76)


    PNG
    media_image3.png
    911
    896
    media_image3.png
    Greyscale

.
The document also teaches that substitution of a pyrimidine moiety for a triazole moiety at the phenyl ring, wherein the rest of the molecule is held consistent provided a substantial benefit in terms of selective inhibition of Assay A OX1R Kb when compared side by side (see col.17, example 7 and example 13, col. 21):



    PNG
    media_image4.png
    196
    666
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    166
    831
    media_image5.png
    Greyscale

.

Thus one skilled in the art at the time the invention was filed would have been motivated to make this substitution to the prior art compound and arrive at the claimed species based on the improved inhibitory data taught in the document for this particular heteroaryl.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Riether et al. (US Patent 9,884,854).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same 
Applicant’s elected species (and compositions thereof) is of the following chemical structure:

    PNG
    media_image1.png
    184
    343
    media_image1.png
    Greyscale
.
Claims 1 and 3 (see col. 74, last compound) of Patent ‘854 teach the following compound and compositions thereof:

    PNG
    media_image2.png
    153
    319
    media_image2.png
    Greyscale

The only difference between these compounds stems from the pyrimidine moiety versus a triazole moiety on the fluorinated phenyl ring. However the claims teach that the two heteroaryls are equivalent and interchangeable (see col. 75-76)


    PNG
    media_image3.png
    911
    896
    media_image3.png
    Greyscale

.
The document also teaches that substitution of a pyrimidine moiety for a triazole moiety at the phenyl ring, wherein the rest of the molecule is held consistent provided a substantial benefit in terms of selective inhibition of Assay A OX1R Kb when compared side by side (see col.17, example 7 and example 13, col. 21):



    PNG
    media_image4.png
    196
    666
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    166
    831
    media_image5.png
    Greyscale

.

Thus one skilled in the art at the time the invention was filed would have been motivated to make this substitution to the prior art compound and arrive at the claimed species based on the improved inhibitory data taught in the document for this particular heteroaryl.










Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624